DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  the claims disclose "the first segmentation data" and "the second segmentation data" and should be the first .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a processor configured to obtain, a storage device configured to store, a field-type analysis device configured to analyze, a field category device configured to determine, and a field correlation device configured to calculate in claim 1; and the processor is further configured to perform in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the field categories" in lines 13 and 8-9, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Dependent claims 2-14 and 16-20 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 1 and 15 recite the limitation "the correlations" in lines 13 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the content" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the same table" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 20 recite the limitation "the first segmentation data" in lines 4 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the Decision Tree algorithm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected for being indefinite.  The claim and specification fail to clearly and distinctly disclose what “a field data description” and “a field data groups” entail.  Claim 5 discloses “…updating a relation column in the same table,” and it is unclear which table is being referred to as claim 1 discloses a data table and different tables.  Thus, the claim is indefinite for failing to define what a field data description entails, what a field data groups entail, and which table is being referred to by the same table.
Claims 8 and 20 are rejected for being indefinite.  The claims fail to clearly and distinctly disclose what a “the first segmentation data” and “second segmentation data” entail.  Thus, the claims are indefinite for failing to define what a first segmentation data and second segmentation data entail.
Claims 13, 14, 17 and 18 are rejected for being indefinite.  The claims fail to clearly and distinctly disclose what a “first word segmentation data” and “second word segmentation data” entail.  Thus, the claims are indefinite for failing to define what a first word segmentation data and second word segmentation data entail.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claims 1 and 15 recite a system and method, respectively, the system comprising multiple elements (a processor, a storage device and multiple other devices), and therefore are a machine and a process, which are statutory classes of invention.
At step 2A, prong one, the claim(s) recite(s):
analyze field type based on the field 6data;
analyzing field type according to the field data; 7
determine a field category for each of 8the fields; 
calculate a similarity between the 10fields in different tables, and determine a correlation between each of 11the fields according to the similarity; 1214
determines whether the field data description file is abnormal.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed utilizing mathematical calculations and relationships. That is, other than reciting a system comprising a processor, a storage device and multiple other devices to perform the analyzing, determining and calculating, nothing in the claim elements preclude the steps from being performed mentally/with pen and paper and with mathematical calculations and relationships. For example, a user who receives information regarding a data table including a plurality of field storing data can perform the analysis of field types, determine a field category, calculate a similarity between the fields and determine whether a field is abnormal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation with mathematical calculations and relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite a mental process and mathematical concepts.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of a data analysis system comprising a processor, a storage device, a field-type analysis device, a field category device, and a field correlation device. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data analysis system comprising a processor, a storage device, a field-type analysis device, a field category device, and a field correlation device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
a processor, configured to obtain at least one data table, wherein the data table 3includes a plurality of fields, and each of the fields stores field data; 4
a storage device, configured to store the data table; 512
wherein, a processor generates a field data description file according to the 13field type, the field categories and the correlations.

The limitations “obtain at least one data table…,” and “store the data table” are mere data gathering and storage, insignificant extra-solution activity, and  well-understood, routine, and conventional activities. The limitation “…generates a…file…” is data output, insignificant extra-solution activity, and well-understood, routine, and conventional activities.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and selecting a particular data source or type of data to be manipulated such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Dependent claims 2-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
wherein the field data description file 2is determined to be abnormal when the field data description file is incomplete or 3when there is an error in the field data description file;
wherein when the processor determines 2that the field data description file is abnormal, the processor automatically corrects the 3content of the field data description file;
wherein the processor is further 2configured to perform an automatic correction, and the automatic correction 3 comprises: adding or updating a field data description, adding or updating a field data 214groups, adding or updating the fields to allow nullification, addition, or updating of a 5field-data value range, allowing abnormal data to be ignored, or adding or updating a 6relation column in the same table;
wherein if the field-type analysis 2device determines that the field data is not numeric, the field-type analysis device 3determines whether the field data is a plurality of time data, and if the field-type 4analysis device determines that the field data is the time data, then the field type in the 5field data description file is modified to the time field type;
wherein if the field-type analysis 2device determines that the field data is not the time data, the field-type analysis device 3determines whether the field data is text data or Boolean data, if the field-type 4analysis device determines that the field data is the text data or the Boolean data, the 5field-type analysis device corrects the field type in the field data description file to a 6text type or a Boolean type corresponding to the field data;
wherein the field correlation device 8calculates Euclidean Distance, Manhattan Distance, Hamming Distance, Minkowski 9distance, Cosine Similarity, Jaccard Similarity, Edit Distance, or Pearson Correlation 10Coefficient according to the first segmentation data and second segmentation data to 11generate the similarity;
wherein the field category device 2applies the Decision Tree algorithm, Bayes Category algorithm, k-Nearest Neighbors 3algorithm, or Support Vector Machine algorithm to determine the field category of the 4respective fields;
wherein the field-type analysis device 6determines whether the field type is a numeric field type, and if the field-type analysis 7device determines that the field type is the numeric field type, the field-type analysis 8 device determines whether the field data is numeric, if the field-type analysis device 22 9determines that the field data is numeric, the field-type analysis device confirms that 10the field type in the field data description file is the numeric field type, if the field- 11type analysis device determines that the field data is not numeric, the field-type 12analysis device corrects the field type to a non-numeric field type;
wherein the field-type analysis device 2determines whether the field type is a numeric field type, and if the field-type analysis 3device determines that the field type is not the numeric field type, the field-type 4analysis device determines whether the field data is numeric, if the field-type analysis 5device determines that the field data is numeric, then the field-type analysis device 6corrects the field type in the field data description file to the numeric field type;
wherein the processor obtains a 2plurality of data tables, the field correlation device selects two data tables from 3different data tables as a first data table and a second data table; and selects a first 4field from the first data table, selects a second field from the second data table; 5wherein the first field includes a first word segmentation data, and the second field 6includes a second word segmentation data, and the field correlation device generates a 7similarity between the first word segmentation data and the second word segmentation 8data; when the field correlation device determines that the similarity is greater than a 9similarity threshold, the correlation between the first field and the second field is 10established;
wherein the field correlation device 2calculates a minimum edit distance between the first word segmentation data and the 3second word segmentation data to generate the similarity.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed utilizing mathematical calculations and relationships. That is, other than reciting a system comprising a processor, a storage device and multiple other devices to perform the analyzing, determining and calculating, nothing in the claim elements preclude the steps from being performed mentally/with pen and paper and with mathematical calculations and relationships.  For example, a user who receives information regarding a file can determine if the file is abnormal due to incomplete data or an error, determine if the file is abnormal and correct the content of the file, perform corrections, modify/correct field types calculating a distance to generate a similarity, determine categories by applying an algorithm, generate a similarity between fields of data items and calculate an edit distance between the two data items. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation with mathematical calculations and relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite a mental process and mathematical concepts.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of a data analysis system comprising a processor, a storage device, a field-type analysis device, a field category device, and a field correlation device. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a data analysis system comprising a processor, a storage device, a field-type analysis device, a field category device, and a field correlation device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim element is: wherein when the processor generates 2the field data description file and determines whether the field data description file is 3abnormal, an abnormality is displayed through a display. This limitation is data output, insignificant extra-solution activity, and  well-understood, routine, and conventional activity.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and selecting a particular data source or type of data to be manipulated such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagwani et al. (U.S. Patent Application Publication No. 2019/0129959; hereinafter Jagwani) in view of Brener et al. (U.S. Patent Application Publication No. 2019/0317961; hereinafter Brener) and further in view of  Gitai et al. (US. Patent Application Publication No. 2009/0171991; hereinafter Gitai).

Regarding claim 1, Jagwani discloses a data analysis system, comprising: 
2a processor, configured to obtain at least one data table, wherein the data table 3includes a plurality of fields, and each of the fields stores field data {¶¶ [0003], [0004], [0056], [0101] computing platform comprising a  processor that receives an input table/data, the table containing a multitude of columns (e.g., such as fields) with the fields containing data}; 4
a storage device, configured to store the data table {¶¶ [0053], [0070] the computing platform receives and stores data/tables into storage}; 5
a field-type analysis device, configured to analyze field type based on the field 6data {¶¶ [0004], [0067], [0070] computing platform analyzes data such as data types (e.g., such as field type)};
7a field category device, a field category for each of 8the fields {¶¶ [0004], [0057] computing platform determines a classification for each column}, but fails to explicitly disclose configured to determine a field category; and 9
a field correlation device, configured to calculate a similarity between the 10fields in different tables, and determine a correlation between each of 11the fields according to the similarity {¶¶ [0004], [0057], [0083], [0084] computing platform calculates a similarity score between the columns of two or more tables}; 12
wherein, a processor generates a field data description file, and the processor 14determines whether the field data description file is abnormal {¶¶ [0075], [0087], [0095] statistics regarding similarity of columns are generated and stored within a file, report, message, email, etc.}, but fails to explicitly disclose generates a field data description a file according to the 13field type, the field categories and the correlations.  

However, Brener discloses a field category device, configured to determine a field category for each of 8the fields {¶¶ [0024], [0025] classifications/categories are determined for columns of a spreadsheet/table}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani and Brener before him/her, to modify the teachings of Jagwani with the teachings of Brener.  The motivation for doing so would combine the categories of Jagwani with the classification/categories of Brener to determine classification/categories of cells/columns for determining similarity in order to enhance accuracy in the determination of degrees of similarity as disclosed by Brener [0033].


The combination of Jagwani and Brener fails to disclose, however, Gitai discloses wherein, a processor generates a field data description file according to the 13field type, the field categories and the correlations, and the processor 14determines whether the field data description file is abnormal {¶¶ [0012], [0030]-[0032], [0038], [0039], [0051] creates a repository profile/report (e.g., such as a file) containing attribute (e.g., field) type, categories, statistics (e.g., such as correlations), etc. for field data profiling for determining the similarity of fields for determining data accuracy/errors to be corrected}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener and Gitai before him/her, to modify the teachings of Jagwani with the teachings of Gitai.  The motivation for doing so would combine the profile/file/report of Jagwani with the profile/report of Gitai for determining similarities in data fields and generating a profile/report for indicating issues with fields and suggestions for data correction as disclosed by Gitai [0031].


Regarding claim 12, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, wherein when the processor generates 2the field data description file and determines whether the field data description file is 3abnormal, an abnormality is displayed through a display {Jagwani: ¶¶ [0087], [0117] generates file/report/message and displays an alert of anomalous data}.  

Regarding claim 13, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, wherein the field data description file 2is determined to be abnormal when the field data description file is incomplete or 3when there is an error in the field data description file {Jagwani: ¶¶ [0041], [0082], [0087] missing, incorrect anomalous data}.  
  
Regarding claim 14, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, wherein when the processor determines 2that the field data description file is abnormal, the processor automatically corrects the 3content of the field data description file {Jagwani: ¶¶ [0087], [0117]; Gitai: ¶ [0038] automated correction of data}.  
  
Regarding claim 15, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, wherein the processor is further 2configured to perform an automatic correction, and the automatic correction 3 comprises: adding or updating a field data description, adding or updating a field data 214groups, adding or updating the fields to allow nullification, addition, or updating of a 5field-data value range, allowing abnormal data to be ignored, or adding or updating a 6relation column in the same table {Jagwani: ¶¶ [0087], [0109] range of dates; [0117]; Gitai: ¶ [0038] automated correction of data}.  

Regarding claim 113, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, wherein the processor obtains a 2plurality of data tables, the field correlation device selects two data tables from 3different data tables as a first data table and a second data table; and selects a first 4field from the first data table, selects a second field from the second data table {Jagwani: ¶¶ [0017], [0083]-[0086] selects a first column in a first table and compares it to a second column in a second table from a multitude of tables}; 5wherein the first field includes a first word segmentation data, and the second field 6includes a second word segmentation data, and the field correlation device generates a 7similarity between the first word segmentation data and the second word segmentation 8data; when the field correlation device determines that the similarity is greater than a 9similarity threshold, the correlation between the first field and the second field is 10established {Jagwani: ¶¶ [0083]- [0086], [0106] compares data variables in a source column to data variables in a target column and calculates a similarity score between the column variables; the similarity score is compared against a threshold and similarity is established if the score meets the threshold}. 


Regarding claim 115, Jagwani discloses a data analysis method, comprising steps of 
2obtaining at least one data table; wherein the data table includes a plurality of 3fields, and each of the fields stores field data {¶¶ [0003], [0004], [0056], [0101] computing platform comprising a  processor that receives an input table/data, the table containing a multitude of columns (e.g., such as fields) with the fields containing data};  4
analyzing field type according to the field data {¶¶ [0004], [0067], [0070] computing platform analyzes data such as data types (e.g., such as field type)};
determining a field category for each of the fields {¶¶ [0004], [0057] computing platform determines a classification for each column}, but fails to explicitly disclose configured to determining a field category;  and 6
calculating a similarity between the fields in different tables, and determining 7a correlation between each of the fields according to the similarity {¶¶ [0004], [0057], [0083], [0084] computing platform calculates a similarity score between the columns of two or more tables}; 12
generating a field data description file according to the field type, the field 9categories and the correlations, and determining whether the field data description file 10is abnormal {¶¶ [0075], [0087], [0095] statistics regarding similarity of columns are generated and stored within a file, report, message, email, etc.}, but fails to explicitly disclose generates a field data description a file according to the 13field type, the field categories and the correlations.  

However, Brener discloses determining a field category for each of the fields {¶¶ [0024], [0025] classifications/categories are determined for columns of a spreadsheet/table}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani and Brener before him/her, to modify the teachings of Jagwani with the teachings of Brener.  The motivation for doing so would combine the categories of Jagwani with the classification/categories of Brener to determine classification/categories of cells/columns for determining similarity in order to enhance accuracy in the determination of degrees of similarity as disclosed by Brener [0033].
The combination of Jagwani and Brener fails to disclose, however, Gitai discloses generating a field data description file according to the field type, the field 9categories and the correlations, and determining whether the field data description file 10is abnormal {¶¶ [0012], [0030]-[0032], [0038], [0039], [0051] creates a repository profile/report (e.g., such as a file) containing attribute (e.g., field) type, categories, statistics (e.g., such as correlations), etc. for field data profiling for determining the similarity of fields for determining data accuracy/errors to be corrected}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener and Gitai before him/her, to modify the teachings of Jagwani with the teachings of Gitai.  The motivation for doing so would combine the profile/file/report of Jagwani with the profile/report of Gitai for determining similarities in data fields and generating a profile/report for indicating issues with fields and suggestions for data correction as disclosed by Gitai [0031].


Regarding claim 1116, the combination of Jagwani, Brener and Gitai disclose the data analysis method of claim 15, wherein the field data description 12file is determined to be abnormal when the field data description file is incomplete or 13when there is an error in the field data description file {Jagwani: ¶¶ [0041], [0082], [0087] missing, incorrect anomalous data}.  
   
Regarding claim 1417, the combination of Jagwani, Brener and Gitai disclose the data analysis method of claim 15, comprising steps of. 15obtains a plurality of data tables and selecting two data tables from different 16data tables as a first data table and a second data table; 17selecting a first field from the first data table and selecting a second field from 18the second data table {Jagwani: ¶¶ [0017], [0083]-[0086] selects a first column in a first table and compares it to a second column in a second table from a multitude of tables}; wherein the first field includes a first word segmentation data, 19and the second field includes a second word segmentation data; and 20generating a similarity between the first word segmentation data and the 21second word segmentation data; 22wherein when the similarity is determined to be greater than a similarity threshold, the correlation between the first field and the second field is established {Jagwani: ¶¶ [0083]- [0086], [0106] compares data variables in a source column to data variables in a target column and calculates a similarity score between the column variables; the similarity score is compared against a threshold and similarity is established if the score meets the threshold}. 

Regarding claim 820, the combination of Jagwani, Brener and Gitai disclose the data analysis method of claim 15, wherein the step of calculating a 9similarity is performed by calculating Euclidean Distance, Manhattan Distance, 10Hamming Distance, Minkowski distance, Cosine Similarity, Jaccard Similarity, Edit 11Distance, or Pearson Correlation Coefficient according to the first segmentation data 12and second segmentation data {Brener: ¶ [0074] column similarity determined using Jaccard distance}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Brener.  The motivation for doing so would combine the similarity calculation using distance of Jagwani with the similarity calculation using distance of Brener to determine classification/categories of cells/columns for determining similarity in order to enhance accuracy in the determination of degrees of similarity as disclosed by Brener [0033].







Claim(s) 6-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagwani et al. (U.S. Patent Application Publication No. 2019/0129959; hereinafter Jagwani) in view of Brener et al. (U.S. Patent Application Publication No. 2019/0317961; hereinafter Brener) in view of Gitai et al. (US. Patent Application Publication No. 2009/0171991; hereinafter Gitai) and further in view of Reynolds et al. (U.S. Patent Application Publication No. 2018/0262864; hereinafter Reynolds).

Regarding claim 16, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 5, but fails to explicitly disclose wherein if the field-type analysis 2device determines that the field data is not numeric, the field-type analysis device 3determines whether the field data is a plurality of time data, and if the field-type 4analysis device determines that the field data is the time data, then the field type in the 5field data description file is modified to the time field type.  

However, Reynolds discloses wherein if the field-type analysis 2device determines that the field data is not numeric, the field-type analysis device 3determines whether the field data is a plurality of time data, and if the field-type 4analysis device determines that the field data is the time data, then the field type in the 5field data description file is modified to the time field type {¶¶ [0093], [0123], [0174], [0195] analyzes data in a column to infer datatype such as numeric, time, etc.; when it determines that the datatype is a time data it sets the dataset attribute for the data type to time}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for inferring column data types for detecting and resolving data entry exceptions as disclosed by Reynolds [0089].


Regarding claim 17, the combination of Jagwani, Brener, Gitai and Reynolds disclose the data analysis system of claim 6, wherein if the field-type analysis 2device determines that the field data is not the time data, the field-type analysis device 3determines whether the field data is text data or Boolean data, if the field-type 4analysis device determines that the field data is the text data or the Boolean data, the 5field-type analysis device corrects the field type in the field data description file to a 6text type or a Boolean type corresponding to the field data {Reynolds: ¶¶ [0093], [0123], [0174], [0195] analyzes data in a column to infer datatype such as numeric, time, Boolean, text/strings, etc.; when it determines that the datatype is Boolean it sets the dataset attribute for the data type to Boolean/text/strings}.    

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for inferring column data types for detecting and resolving data entry exceptions as disclosed by Reynolds [0089].


Regarding claim 78, the combination of Jagwani, Brener, Gitai and Reynolds disclose the data analysis system of claim 7, wherein the field correlation device 8calculates Euclidean Distance, Manhattan Distance, Hamming Distance, Minkowski 9distance, Cosine Similarity, Jaccard Similarity, Edit Distance, or Pearson Correlation 10Coefficient according to the first segmentation data and second segmentation data to 11generate the similarity {Brener: ¶ [0074] column similarity determined using Jaccard distance}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Brener.  The motivation for doing so would combine the similarity calculation using distance of Jagwani with the similarity calculation using distance of Brener to determine classification/categories of cells/columns for determining similarity in order to enhance accuracy in the determination of degrees of similarity as disclosed by Brener [0033].


Regarding claim 19, the combination of Jagwani, Brener, Gitai and Reynolds discloses the data analysis system of claim 7, wherein the field category device 2applies the Decision Tree algorithm, Bayes Category algorithm, k-Nearest Neighbors 3algorithm, or Support Vector Machine algorithm to determine the field category of the 4respective fields {Reynolds: ¶ [0151] K-NN algorithm and Naïve Bayes classifiers for classification/categorization of columns/attributes}.      

 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for determining classification/categorization of columns for measuring and ranking dataset attributes/columns as disclosed by Reynolds [0151].


Regarding claim 510, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, but fails to explicitly disclose wherein the field-type analysis device 6determines whether the field type is a numeric field type, and if the field-type analysis 7device determines that the field type is the numeric field type, the field-type analysis 8 device determines whether the field data is numeric, if the field-type analysis device 229determines that the field data is numeric, the field-type analysis device confirms that 10the field type in the field data description file is the numeric field type, if the field- 11type analysis device determines that the field data is not numeric, the field-type 12analysis device corrects the field type to a non-numeric field type.

However, Reynolds discloses wherein the field-type analysis device 6determines whether the field type is a numeric field type, and if the field-type analysis 7device determines that the field type is the numeric field type, the field-type analysis 8 device determines whether the field data is numeric, if the field-type analysis device 229determines that the field data is numeric, the field-type analysis device confirms that 10the field type in the field data description file is the numeric field type, if the field- 11type analysis device determines that the field data is not numeric, the field-type 12analysis device corrects the field type to a non-numeric field type {Reynolds: ¶¶ [0055], [0123], [0125] analyzes data in a column to infer datatype such as numeric, time, Boolean, text/strings, etc.; when it determines that the datatype is not numerical it sets the dataset attribute for the data type to string, categorical, etc.}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for inferring column data types for detecting and resolving data entry exceptions as disclosed by Reynolds [0089].
   

Regarding claim 111, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, but fails to explicitly disclose wherein the field-type analysis device 2determines whether the field type is a numeric field type, and if the field-type analysis 3device determines that the field type is not the numeric field type, the field-type 4analysis device determines whether the field data is numeric, if the field-type analysis 5device determines that the field data is numeric, then the field-type analysis device 6corrects the field type in the field data description file to the numeric field type.  

However, Reynolds discloses wherein the field-type analysis device 2determines whether the field type is a numeric field type, and if the field-type analysis 3device determines that the field type is not the numeric field type, the field-type 4analysis device determines whether the field data is numeric, if the field-type analysis 5device determines that the field data is numeric, then the field-type analysis device 6corrects the field type in the field data description file to the numeric field type {Reynolds: ¶¶ [0055], [0123], [0124], [0125] analyzes data in a column to infer datatype such as numeric, time, Boolean, text/strings, etc.; when it determines that the datatype is numeric it sets the dataset attribute for the data type to numeric}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for inferring column data types for detecting and resolving data entry exceptions as disclosed by Reynolds [0089].


Regarding claim 419, the combination of Jagwani, Brener and Gitai disclose the data analysis method of claim 15, but fails to disclose wherein the step of determining a 5field category for each of the fields is preformed by Decision Tree algorithm, Bayes 6Category algorithm, k-Nearest Neighbors algorithm, or Support Vector Machine 7algorithm.  

However, Reynolds discloses wherein the step of determining a 5field category for each of the fields is preformed by Decision Tree algorithm, Bayes 6Category algorithm, k-Nearest Neighbors algorithm, or Support Vector Machine 7algorithm {¶ [0151] K-NN algorithm and Naïve Bayes classifiers for classification/categorization of columns/attributes}.      

 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Reynolds before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and data types of Jagwani with the column and data types of Reynolds for determining classification/categorization of columns for measuring and ranking dataset attributes/columns as disclosed by Reynolds [0151].







Claim(s) 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagwani et al. (U.S. Patent Application Publication No. 2019/0129959; hereinafter Jagwani) in view of Brener et al. (U.S. Patent Application Publication No. 2019/0317961; hereinafter Brener) in view of Gitai et al. (US. Patent Application Publication No. 2009/0171991; hereinafter Gitai) and further in view of Badawy et al. (U.S. Patent Application Publication No. 2021/0287107; hereinafter Badawy).

Regarding claim 112, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 1, but fails to explicitly disclose wherein the field category device 2parses each one of the field data, converts each of a plurality of words into a word 3feature after parsing, inputs the word features into a category model; wherein the 4category model outputs the field categories according to the word features.  

However, Badawy discloses wherein the field category device 2parses each one of the field data, converts each of a plurality of words into a word 3feature after parsing, inputs the word features into a category model; wherein the 4category model outputs the field categories according to the word features {¶¶ [0019], [0032], [0073], [0074], [0083] column data is collected, features are determined and utilized as input to a machine learning classifier model for determining a label (e.g., such as category)}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Badawy before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the columns and categories of Jagwani with the columns and labels of Badawy for utilizing machine learning to predict and determine labels for columns thereby indicating a confidence/probability of a match as disclosed by Badawy [0087].



Regarding claim 114, the combination of Jagwani, Brener and Gitai disclose the data analysis system of claim 13, but fails to disclose wherein the field correlation device 2calculates a minimum edit distance between the first word segmentation data and the 3second word segmentation data to generate the similarity.  

However, Badawy discloses wherein the field correlation device 2calculates a minimum edit distance between the first word segmentation data and the 3second word segmentation data to generate the similarity {¶ [0080] uses Levenshtein distance (e.g., such as minimum edit distance) to calculate similarity metrics between column word pairs of a first table and second table}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Badawy before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the calculation of distance of Jagwani with the calculation of distance of Badawy for determining similarities between different columns to accurately correlate data from different sources in a performant and scalable manner as disclosed by Badawy [0017].


Regarding claim 118, the combination of Jagwani, Brener and Gitai disclose the data analysis method of claim 17, but fails to disclose wherein the step of generating a 2similarity is performed by calculating a minimum edit distance between the first word 3segmentation data and the second word segmentation data.  

However, Badawy discloses wherein the step of generating a 2similarity is performed by calculating a minimum edit distance between the first word 3segmentation data and the second word segmentation data {¶ [0080] uses Levenshtein distance (e.g., such as minimum edit distance) to calculate similarity metrics between word pairs}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Jagwani, Brener, Gitai and Badawy before him/her, to modify the teachings of Jagwani with the teachings of Reynolds.  The motivation for doing so would combine the calculation of distance of Jagwani with the calculation of distance of Badawy for determining similarities between different columns to accurately correlate data from different sources in a performant and scalable manner as disclosed by Badawy [0017].



Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker (US 2013/0283096): facilitating conversion and correction of data types for dynamic lightweight objects via a user interface in an on-demand services environment; 
Cai (CN 106649333 A): field sequential consistency for improving detection efficiency; 
Griffith (US 2019/0347347): data science and data analysis for predicting data constraints to validate one or more portions of a dataset;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166